Per Curiam.

This case is to be supported, if at all, upon the authority of Weston v. Alden. The difference is that there the defendant took the water by small sluices over his land and returned it into the natural channel. Here the water was stopped by a dam. A great deal of it was absorbed by the land or lost by evaporation, and the surplus was not returned into the natural channel ; so that the plaintiff was deprived of the privilege which belonged to him. Every man, through whose land water passes, may use it for watering his cattle or irrigating his land, but he must use it in this lattsi *177way so as to do the least possible injury to his neighbour who has the same right.1

Judgment affirmed.


 See 3 Kent’s Comm. (3d ed.) 439,444, and cases cited in notes; Blanchard Baker, 8 Greenl. 253.